RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0279p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                       X
                                 Plaintiff-Appellant, -
 UNITED STATES OF AMERICA,
                                                        -
                                                        -
                                                        -
                                                             No. 06-5328
           v.
                                                        ,
                                                         >
 ISAAC JONES, JR.,                                      -
                                Defendant-Appellee. -
                                                       N
                         Appeal from the United States District Court
                    for the Eastern District of Tennessee at Chattanooga.
                   No. 03-00226—Curtis L. Collier, Chief District Judge.
                                            Argued: April 20, 2007
                                      Decided and Filed: July 23, 2007
             Before: RYAN and GRIFFIN, Circuit Judges; HOOD, Chief District Judge.*
                                              _________________
                                                    COUNSEL
ARGUED: Steven S. Neff, ASSISTANT UNITED STATES ATTORNEY, Chattanooga,
Tennessee, for Appellant. Rita C. LaLumia, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Chattanooga, Tennessee, for Appellee. ON BRIEF: Steven S. Neff,
ASSISTANT UNITED STATES ATTORNEY, Chattanooga, Tennessee, for Appellant. Rita C.
LaLumia, FEDERAL DEFENDER SERVICES OF EASTERN TENNESSEE, INC., Chattanooga,
Tennessee, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        RYAN, Circuit Judge. The defendant, Isaac Jones, Jr., was charged with possession of
firearms in violation of 18 U.S.C. § 922(g)(1). At a hearing where Jones was scheduled to plead
guilty to that charge, the district court judge closely questioned Jones to ensure that his guilty plea
was knowing and voluntary. Jones, who is deaf, answered a number of the judge’s questions, but
appeared to have trouble understanding and answering one of the questions. The judge ended the
hearing and later declared Jones incompetent to stand trial, without first holding a competency
hearing as requested by the United States.


         *
         The Honorable Joseph M. Hood, Chief United States District Judge for the Eastern District of Kentucky, sitting
by designation.


                                                          1
No. 06-5328            United States v. Jones                                                     Page 2


      We now vacate the district court’s finding that Jones is incompetent and remand for a
competency hearing.
                                                    I.
        Jones, 38 years old, has had severe hearing loss since he was two years old. To understand
other speakers, he uses amplification, reads lips, and reads written text. These methods have had
varying degrees of success in helping him understand spoken words, and his speech sometimes can
be difficult to understand.
       On March 5, 2001, Chattanooga police and federal agents searched Jones’s residence
pursuant to a search warrant and found numerous firearms. Jones was indicted on one count of
being a previously convicted felon in possession of firearms in violation of 18 U.S.C. § 922(g)(1).
Almost four years after the search of his residence (Jones had been in state custody), he was arrested
and arraigned on the federal firearms offense. Jones filed a motion to dismiss on speedy trial
grounds, which the district court denied. Jones then signed a plea agreement under which he would
plead guilty to the charge in the indictment.
        On June 16, 2005, the district court held a hearing to accept Jones’s proffered guilty plea.
Using a system of “realtime reporting,” which allowed Jones to read a transcript of the proceedings
as they occurred, he answered standard questions on his background, the adequacy of his attorney’s
representation, and his understanding that he was waiving certain rights. However, even with
additional explanation from attorneys and the court, Jones stated that he could not understand one
of the court’s questions: “Are there any other understandings that you have with the United States
regarding your case that are not set out in that plea agreement?” The court ended the hearing and
directed the parties to suggest solutions that would enable Jones to comprehend the proceedings.
        On February 9, 2006, at a pretrial conference, the district court and the parties discussed
Jones’s ability to understand the proceedings during an anticipated trial. No resolution of the issue
was reached. The government then filed a motion requesting the court to hold a pretrial competency
hearing and, if Jones was found competent to stand trial, the case be set for rearraignment to allow
Jones to enter a guilty plea. Jones responded with a motion requesting an interpreter, videotaping,
and the use of realtime reporting at all court proceedings. The government supported Jones’s motion
for an interpreter, but also renewed its motion for a pretrial competency hearing.
         On February 17, 2006, the district court issued an order and memorandum declaring that it
would not hold a competency hearing “because the record already is replete with more than enough
information on this topic for the Court to make a ruling.” The court then found Jones physically
incompetent to stand trial and declared that since Jones’s condition had little chance of changing,
the court would “take this trial off its trial calendar permanently.” In explanation of its ruling, the
district court cited the problems at the June 2005 hearing, information contained in a medical report
on Jones produced by the Bureau of Prisons, and the court’s discussions with the attorneys. The
court concluded that Jones was physically incompetent to understand either trial or guilty plea
proceedings and would be unable to communicate effectively with his attorney. The government
now appeals the district court’s ruling.
                                                   II.
       We do not resolve the factual support, or lack of it, for the district court’s finding that Jones
was not “physically competent” to stand trial; would not be able to understand trial or guilty plea
proceedings; and would not be able to communicate effectively with his counsel. We limit our
decision to the narrow issues of: (1) our jurisdiction to entertain this appeal; and (2) whether the trial
court abused its discretion in denying the government’s request for a competency hearing.
No. 06-5328           United States v. Jones                                                    Page 3


                                                  III.
        This court has jurisdiction to hear appeals by the government of district court orders in
criminal cases that “dismiss[ ] an indictment . . . except that no appeal shall lie where the double
jeopardy clause of the United States Constitution prohibits further prosecution.” 18 U.S.C. § 3731
(Supp. 2006). The Supreme Court has held that, in passing this statute, Congress removed all
statutory barriers to government appeals and intended “‘to allow appeals whenever the Constitution
would permit.’” United States v. Martin Linen Supply Co., 430 U.S. 564, 568 (1977) (citation
omitted). We have held that, under § 3731, “‘the substance of the [district court’s] ruling,’” not its
label, “‘determines the question of appealability.’” United States v. Presser, 844 F.2d 1275, 1280
(6th Cir. 1988) (citation omitted); see also United States v. Cote, 51 F.3d 178, 180-81 (9th Cir.
1995).
         While the district court’s order in this case does not explicitly “dismiss[ ] [the] indictment”
against Jones in the language of 18 U.S.C. § 3731, the substance of the court’s order is the same:
the district court found Jones incompetent to stand trial and permanently removed the case from its
trial calendar. As a result, the government cannot pursue the indictment and prosecute Jones
because the district court’s order effectively terminates the government’s ability to proceed. The
district court’s order is the functional equivalent of a dismissal of the indictment. Since no
constitutional barriers, such as double jeopardy, exist, we have jurisdiction under § 3731 to hear the
government’s appeal.
                                                  IV.
        The district court held that Jones was “physically incompetent,” but we will treat the district
court’s order as finding Jones mentally incompetent due to a physical disability. We do so because
such a reading makes sense and because the district court relied on the Dusky standard for mental
incompetence, Dusky v. United States, 362 U.S. 402, 402 (1960), focusing on Jones’s ability to
comprehend and understand rather than on his physical limitations. Congress has made clear that
a court “shall grant” a motion by the defendant or the government requesting “a hearing to
determine the mental competency of the defendant[] . . . if there is reasonable cause to believe that
the defendant may presently be suffering from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to understand the nature and consequences of the
proceedings against him or to assist properly in his defense.” 18 U.S.C. § 4241(a). We review,
under an abuse of discretion standard, a district court’s determination whether there is “reasonable
cause” to believe that a defendant is incompetent, and thus whether to hold a competency hearing.
Harper v. Parker, 177 F.3d 567, 571 (6th Cir. 1999).
        The district court has a measure of discretion in determining whether there is “reasonable
cause” to believe that a defendant is incompetent to stand trial. But the statute is clear that once the
court finds such “reasonable cause,” it “shall grant” a request for a competency hearing. See
18 U.S.C. § 4241(a); United States v. Denkins, 367 F.3d 537, 545-46 (6th Cir. 2004). There is no
question that the district court found reasonable cause to believe that Jones was incompetent, but the
court went further, and ruled that Jones was incompetent, without first holding a competency hearing
as requested by the government and mandated by § 4241(a). We understand that the district court
thought the record already contained sufficient evidence of Jones’s incompetence and that a further
competency hearing was unnecessary, but that was not within the district court’s discretion. The
statute calls for a mandatory (“shall order”) competency hearing, and there was no room for a
judicial shortcut.
                                                  V.
       We find that the district court erred in denying the government’s request for a competency
No. 06-5328           United States v. Jones                                                   Page 4


hearing for Jones and, we must, therefore, VACATE the finding of incompetence and REMAND
the case to the district court with direction to restore the case to the court’s calendar and conduct a
competency hearing as required by 18 U.S.C. § 4241(a).